Advisory Opinion by Mr. Justice Tantis. Pursuant to your request for an Advisory Opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of Charles Hankus vs. Illinois Emergency Relief Commission, the following opinion is rendered, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Workmen’s Compensation Act; that said accident arose out of and in the course of such employment. Claimant herein appears to have sustained an injury on the 8th day of October, 1934 while employed as a laborer by the Illinois Emergency Relief Commission. At the time of said accident he was working in a warehouse when a pile of cement bags fell on him, resulting in a fracture of both legs. The record discloses substantial hospital treatment, the bill for which has been paid by the Relief Commission, and medical services rendered by Dr. H. W. Mullins for which the Commission states it is ready to pay, in the sum of Two Hundred Twenty-six ($226.00) Dollars. At the time of the accident claimant had three children under sixteen years of age: Stanley, born in 1922; Thaddeus, born in 1923 and Mitchell, born in 1926. Claimant is shown to have been in the hospital from October 8,1934 to the 16th day of February, 1935. It appears that his wages were Fifty Cents (50c) per hour for forty-two (42) hours per week. The record discloses that claimant has suffered a permanent disability and that he wohld be entitled to an award for temporary total disability while in said hospital, and a permanent partial disability for the condition resulting from the injuries to his two legs. We further find that a settlement of Two Thousand ($2,000.00) Dollars, in addition to the hospital and medical bills paid or assumed by the Commission, payable to claimant under a stipulated agreement between him and his counsel and the Commission, is fully justified by the record. We are further of the opinion-that payment of such claim should be subject: First, to a dismissal of the claims of Charles Hankus vs. State of Illinois, Court of Claims Nos. 2732 and 2736 now pending in this court. Second, the payment of such sum shall be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for such purpose.